                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AMANDA BENSON,

                   Plaintiff,                             4:18CV3127

       vs.
                                                            ORDER
CITY OF LINCOLN, a political
subdivision; CHRIS BEUTLER; TOM
CASADY; DOUG MCDANIEL; TIM
LINK; LEO BENES; ERIC JONES;
DARREN MERRYMAN; and SHAWN
MAHLER,

                   Defendants.


      IT IS ORDERED:

       1.    Defendants’ Motion for Extension of Time (Filing 121) to Respond to
Plaintiff’s Motion for Preliminary Injunction (Filing 112) is granted;

       2.     Defendants’ response to Plaintiff’s Motion for Preliminary Injunction
(Filing 112) shall be filed on or before July 16, 2021;

      3.     Plaintiff’s reply to Defendants’ response to Plaintiff’s Motion for
Preliminary Injunction (Filing 112) shall be filed on or before July 23, 2021.

      DATED this 23rd day of June, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
